1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-LJO-SAB (PC)
9                                                     )
                      Plaintiff,                      )
10                                                    )   ORDER VACATING DISCOVERY AND
              v.                                          SCHEDULING ORDER AND DIRECTING
                                                      )   DEFENDANTS TO FILE A RESPONSE TO
11                                                    )
     DAVID DAVEY, et.al.,                                 COMPLAINT WITHIN TWENTY DAYS
                                                      )
12                                                    )
                      Defendants.                         [ECF No. 31]
13                                                    )
                                                      )
14                                                    )

15            Plaintiff Michael Thomas is appearing pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            On November 13, 2019, the Court inadvertently issued a Discovery and Scheduling

18   prematurely. Accordingly, it is HEREBY ORDERED that:

19            1.      The Court’s November 13, 2019, Discovery and Scheduling order is VACATED; and

20            2.      Within twenty (20) days from the date of service of this order Defendants shall file a

21                    response to the complaint.

22
23   IT IS SO ORDERED.

24   Dated:        November 13, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
